TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 9, 2022



                                      NO. 03-21-00670-CV


                                         A. F., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
               AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the orders signed by the trial court on December 17, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s orders.   Therefore, the Court affirms the trial court’s orders.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.